UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2390


C.H., by and through her Parents and Guardians Daryl Lewis
Hardwick and Priscilla Lea Hardwick,

                Plaintiff – Appellant,

           v.

MARTHA HEYWARD, in her individual capacity and in her
official capacity as Principal of Latta Middle School;
GEORGE H. LIEBENROOD, JR., in his individual capacity and
in his official capacity as Principal of Latta High School;
BOARD OF TRUSTEES OF LATTA SCHOOL DISTRICT DILLON COUNTY
NO. 3,

                Defendants – Appellees.

-------------------------------------

NATIONAL SCHOOL BOARDS ASSOCIATION; SOUTH CAROLINA SCHOOL
BOARDS ASSOCIATION,

                Amici Supporting Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-01042-TLW)


Argued:   October 27, 2010            Decided:   December 10, 2010


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
ARGUED: Kirk David Lyons, SOUTHERN LEGAL RESOURCE CENTER,
INCORPORATED, Black Mountain, North Carolina, for Appellant.
Vinton D. Lide, LIDE & PAULEY, LLC, Lexington, South Carolina,
for Appellees. ON BRIEF: Michael S. Pauley, LIDE & PAULEY, LLC,
Lexington, South Carolina; Vernie L. Williams, CHILDS &
HALLIGAN, Columbia, South Carolina, for Appellees. Francisco M.
Negrón, Jr., General Counsel, Lisa E. Soronen, Nancy Dinsmore,
NATIONAL SCHOOL BOARDS ASSOCIATION, Alexandria, Virginia; Scott
Price,   General   Counsel,   SOUTH   CAROLINA   SCHOOL  BOARDS
ASSOCIATION, Columbia, South Carolina, for Amici Supporting
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     C.H., by and through her parents and guardians, appeals the

summary judgment entered against her on her civil rights claims.

For the following reason, we dismiss the appeal and remand the

case to the district court for further proceedings.

     C.H. brought this action for damages and injunctive relief

asserting that the defendants violated several of her federal

and state constitutional rights by prohibiting her from wearing

to school clothing that they determined was in violation of the

schools’ dress codes. 1    Among her claims, she contends that the

defendants violated her First Amendment right to free speech by

prohibiting her from wearing clothing that (1) displayed the

confederate flag and (2) protested the dress codes (the “protest

clothing”).

     The defendants moved for summary judgment on C.H.’s claims

to the extent they involve the confederate flag clothing.        The

district court entered summary judgment in their favor, holding

that they did not violate any of C.H.’s constitutional rights by

prohibiting   her   from    wearing   confederate   flag   clothing.

Hardwick v. Heyward, 674 F.Supp.2d 735 (D.S.C. 2009).         Noting

     1
       C.H. sued Martha Heyward, in her individual capacity and
official capacity as Principal of Latta Middle School; George H.
Liebenrood, Jr., in his individual capacity and official
capacity as Principal of Latta High School; and the Board of
Trustees of Latta School District (Dillon County No. 3).



                                  3
that       the   defendants       had    agreed      during    the   pendency      of   the

litigation        to    permit    C.H.    to    wear   the    protest    clothing,      the

court      stated      in   its   summary      judgment     order    that   the    protest

clothing was “not in dispute” and “not before the Court at this

time.”       Id. at 729 n.3.        Because the defendants did not move for

summary judgment as to C.H.’s First Amendment claim for damages

involving the protest clothing, the court never resolved that

claim. 2

       On appeal, C.H. argues that the district court erred in

granting         summary     judgment     against       her     on   claims     involving

confederate         flag    clothing.          She   also     contends   that     we    must

vacate the summary judgment and remand this case in any event

because the court did not address her First Amendment damages

claim insofar as it relates to the protest clothing. 3                            In their

brief, the defendants address C.H.’s arguments concerning the

confederate flag clothing, but they inexplicably do not address

her argument that the case must be remanded for the court to

consider her First Amendment damages claim involving the protest

clothing.

       2
       It is unclear whether any of C.H.’s other causes of action
involve the protest clothing. However, that issue is immaterial
for our purposes and is a matter the district court may consider
on remand.
       3
            Notably, C.H. did not alert the district court of this
fact.


                                               4
       Although the parties have not questioned our jurisdiction,

we    have   “an    obligation      to   verify    the    existence      of    appellate

jurisdiction        before    considering         the    merits     of    an       appeal.”

Palmer v. City Nat’l Bk., of W.Va., 498 F.3d 236, 240 (4th Cir.

2007), cert. denied sub nom. City Nat. Bk. of W.Va. v. Dept. of

Agric., Farm Serv. Agency, 553 U.S. 1053 (2008).                               “With few

narrow exceptions” that are not present here, “our jurisdiction

extends only to ‘appeals from . . . final decisions of the

district courts of the United States.’”                   United States v. Myers,

593 F.3d 338, 344 (4th Cir. 2010) (quoting 28 U.S.C. § 1291).

       A “final decision” is one that “fully resolve[s] all claims

presented to the district court” and leaves “nothing further for

the district court to do.”               Aluminum Co. of Am. v. Beazer East,

Inc., 124 F.3d 551, 557 (3d Cir. 1997).                    In considering whether

a decision is “final” under § 1291, “the label used to describe

the judicial demand is not controlling, meaning we analyze the

substance of the district court’s decision, not its label or

form.”       Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir.

2003)    (citation       omitted     and   internal       punctuation          modified).

“[W]hen the record clearly indicates that the district court

failed to adjudicate the rights and liabilities of all parties,

the     order      is   not   and    cannot       be     presumed    to       be    final,

irrespective of the district court’s intent.”                        Witherspoon v.

White, 111 F.3d 399, 402 (5th Cir. 1997).

                                           5
      In Stillman v. Travelers Ins. Co., 88 F.3d 911 (11th Cir.

1996),     the   Eleventh    Circuit   was     presented     with   a   situation

similar to this appeal.         There, the appellant contended that the

district    court     procedurally     erred    by    granting   summary    final

judgment to the appellee because “there were other issues and

defenses which should have survived and the grant of summary

judgment should have been only partial.”                     Id. at 912.      The

Eleventh Circuit found that the entry of summary final judgment

was in fact error because it did not adjudicate all of the

issues in the case.         The Eleventh Circuit explained:

      This summary judgment, therefore, is only a partial
      summary judgment. It is in no sense a final judgment.
      It is not final as to all the parties or as to any
      party or as to the whole subject matter of the
      litigation.    Unfortunately for [the appellee], the
      district court’s mistake does not help him because a
      district   court   mislabeling a  non-final  judgment
      ‘final’ does not make it so.

Id.   at     914    (citations     omitted      and     internal    punctuation

modified).         Under   those   circumstances,      the    Eleventh    Circuit

dismissed the appeal for lack of appellate jurisdiction. 4


      4
        Recently, a panel of this Court reached a similar
determination.   See Blowe v. Bank of Am., 316 Fed. Appx. 283
(4th Cir. 2009).     In Blowe, the district court granted the
defendants’ motion to dismiss certain claims but did not rule on
the plaintiff’s other claims.   Nonetheless, after entering its
dismissal order, the court “entered judgment and removed the
case from the active docket, deeming it to be closed.”    Id. at
285.   We concluded that the order “did not constitute a final
judgment as to all claims against all defendants,” id. at 284,
and it therefore did not “qualify for review” under § 1291, id.
(Continued)
                                        6
       We conclude that a similar disposition is compelled here.

Although the district court granted summary judgment on C.H.’s

confederate flag clothing claims, it has not yet ruled (or been

asked to rule) on her protest clothing First Amendment damages

claim.     Because that claim (at a minimum) remains viable, the

court actually granted partial summary judgment, and an order

that     grants   partial   summary   judgment   “is   interlocutory   in

nature.”     American Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d

505, 514 (4th Cir. 2003).

       Accordingly, we dismiss this appeal and remand the case to

the district court with instructions for that court to commence

further proceedings consistent with this opinion.



                                                 DISMISSED AND REMANDED




at 285.    Accordingly, we dismissed the appeal for lack of
jurisdiction and remanded the case “with instructions to vacate
the Clerk’s entry of judgment, reopen the case, and commence
further proceedings.” Id.; see also Gen. Constr. Co. v. Hering
Realty Co., 312 F.2d 538, 540 (4th Cir. 1963) (“The result is
that this court is now asked to review an order of the District
Court which rendered a final judgment on a part of the claim of
the Construction Company against the Realty Company but failed
to consider and render judgment on the remainder of the claim. .
. . Until both parts of the claim are adjudicated, there is no
final judgment, and the appeal is premature.”).



                                      7